DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 5-6, filed 6/14/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 
 
Allowable Subject Matter

Claim 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a shielded-cable waterproofing structure, comprising: a shielded cable including one or more cables and a braided wire serving as a shielding member and covering the cables; and a waterproofing member covering a waterproofed portion of the braided wire, wherein a waterproofing filler is disposed on at least one of an inner side and an outer side of the waterproofed portion of the braided wire and a gap between closest portions of the braided wire and the waterproofing member are filled with the waterproofing filler along, in a longitudinal direction of the waterproofing member, an entire length of a cylindrical portion of the waterproofing member that is in direct contact with the filler from an opening at one longitudinal end of the cylindrical portion to an opposite longitudinal end of the cylindrical portion at which the cylindrical portion is directly connected to a conical portion of the waterproofing member that is increased in diameter as a distance from the cylindrical portion is increased in the longitudinal direction.
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a shielded-cable waterproofing method, comprising: 3 when covering a waterproofed portion of a shielded cable including one or more cables and a braided wire serving as a shielding member and covering the cables, with a waterproofing member; disposing a waterproofing filler on at least one of an inside and an outside of the braided wire in the waterproofed portion on the shielded cable; filling at least gaps between a plurality of strands of the braided wire out of the gaps between the plurality of strands of the braided wire and a gap between closest portions of the braided wire and the waterproofing member with the waterproofing filler along, in a longitudinal direction of the waterproofing member, an entire length of a cylindrical portion of the waterproofing member that is in direct contact with the filler from an opening at one longitudinal end of the cylindrical portion to an opposite longitudinal end of the cylindrical portion at which the cylindrical portion is directly connected to a conical portion of the waterproofing member that is increased in diameter as a distance from the cylindrical portion is increased in the longitudinal direction; and pressurizing the waterproofed portion filled with the waterproofing filler by tightening by the waterproofing member such that a gap is not generated.
in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-6 depend upon claim 1 and thus are allowable for at least the same reasons. Claim 8 depend upon claim 7 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847